internal_revenue_service number release date index number ------------------------------------------ --------------------------------------------------- ----------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-147732-11 date date legend trust debtor date1 date2 date3 date4 date5 date6 date7 n1 court --------------------------------------------------- ------------------------ -------------------------------- ------------------------ ------------------ ------------------- --------------------------- ----------------------- --------------------------- --------------------------- --------------------------- -- -------------------------------------------------------------------------------- dear ---------- this is in response to your letter dated date and subsequent correspondence submitted on behalf of trust requesting a ruling regarding the classification of trust as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations facts the information submitted states that debtor filed a voluntary petition under chapter of the bankruptcy code in the united_states bankruptcy court on date1 debtors submitted a plan_of_liquidation the plan on date2 the bankruptcy court confirmed plr-147732-11 the plan on date3 on date4 trust was established and approved by the bankruptcy court to facilitate the liquidation of the estate trust’s initial term was for n1 years ending date5 the bankruptcy court subsequently extended trust’s term until date6 pursuant to the provisions of trust agreement trust was created for the purpose of liquidating the assets of trust with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of trust trust shall not receive or retain cash in excess of a reasonable amount to meet claims and contingent liabilities including disputed claims or to maintain the value of the assets during liquidation cash not available for distribution and cash pending distribution will be held in demand and time deposits such as short-term certificates of deposit in banks or other savings institutions or other temporary liquid investments such as treasury bills trust is required under the terms of trust to distribute to the beneficiaries of trust at least annually its net_income and all net_proceeds from the sale of trust’s assets except that trust may retain an amount of net_proceeds or net_income reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities trust provides that the beneficiaries of trust will be treated as the grantors and deemed owners of trust it further provides the parties will value all assets transferred to trust consistently and use such values for all federal_income_tax purposes trust provides that the trustee of trust shall file tax returns as a grantor_trust pursuant to sec_1_671-4 of the income_tax regulations trust consistent with the requirements set out in revproc_94_45 1994_2_cb_684 provides that the transfer of trust assets to trust will be treated for all federal tax purposes as a deemed transfer by the debtors to the beneficiaries followed by a deemed transfer by the beneficiaries to trust to date trust has distributed substantially_all of the assets of trust to its beneficiaries trust represents that from its establishment trust has been formed and operated consistent with the conditions set out in revproc_94_45 trust represents that the remaining assets of trust include certain causes of action that are the subject of litigation that has been stayed in court pending the resolution of matters which are beyond the control of the trustee or trust accordingly it is impossible to completely liquidate trust by date6 trust requests a ruling that it will retain its status as a liquidating_trust in compliance with sec_301_7701-4 and revproc_94_45 if trust’s term is extended by the bankruptcy court until date7 law and analysis sec_671 of the internal_revenue_code provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a plr-147732-11 trust there then shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_1_671-4 provides that except as provided in sec_1_671-4 and items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the code are treated as owned by the grantor or another person should not be reported by the trust on form_1041 u s income_tax return for estates trusts but should be shown on a separate statement attached to that form sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a non-adverse party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_301_7701-4 provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidating is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 provides the conditions under which the service will consider issuing advance rulings classifying certain trusts as liquidating trusts under sec_301_7701-4 conclusion revproc_94_45 states that the service will issue a ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 if certain specified conditions are met based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied plr-147732-11 accordingly based on the representations made and the information submitted we rule that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 of the regulations therefore trust will be a grantor_trust and the beneficiaries of trust will be treated as the owners of trust under sec_671 and sec_677 additionally an extension of trust’s term to date7 will not adversely affect the determination that trust is a liquidating_trust under sec_301_7701-4 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely faith p colson senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
